DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 01/07/2022. Claims 1 – 14 are pending in the current office action. The claims 1 and 10 have been amended by the applicant, and the claims 15 – 20 are canceled without prejudice.
Status of the Rejection
All the previous objections to Drawing and Specifications from previous office action are withdrawn in view of the Applicant’s amendment. 
The 35 U.S.C 102 rejections on claims 1-3 and 5-10, 12-14 from previous office action are modified to U.S.C 103 rejections in response to the amendments to the independent claims 1 and 10 by citing secondary arts.
All 35 U.S.C 103 rejections from previous office action are maintained and modified in response to the amendments to the claims. 
New grounds of rejection are necessitated by amendment for claims 1 and 10.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action. 
Claims 1 – 3, 5 – 10, and 12 – 14 are rejected under 35 USC 103 as being un-patentable over Schaffer et al. (US6391217B2) in view of Reddy et al. (J. Phys. Chem. C 2012, 116, 22847−22858) and Goldberg-Openheimer et al. (Adv.Mater.2012, 24, OP175–OP180). 

Regarding claim 1, Schaffer discloses a system to electrohydrodynamically pattern a material (an apparatus for forming submicron patters on films using an electric field, see e.g. Title and Abstract, Fig.1 – 4 of Schaffer), comprising:  
a first electrode having a first voltage (an upper electrode 130, see e.g. Fig. 1A of Schaffer); 
a second electrode having a second voltage that is different from the first voltage (substrate 120 is conductive and defines as a lower electrode, see e.g. Col. 4, line18, Fig.1A of Schaffer). Since the first electrode 130 and the second electrode 120 are connected to a variable voltage source 14 (see e.g. Col. 4 line 21-22, Fig. 1A of Schaffer), it is read that the two electrodes have different voltage;
at least one material to be patterned residing between the first electrode and the second electrode (Film 110, see e.g. Fig. 1A of Schaffer); 
a gap (gap 160, Fig. 1A of Schaffer) between at least one surface of the at least one material to be patterned (Film 110, see e.g. Fig. 1A of Schaffer) and one of the first or second electrodes (upper electrode 130, see e.g. Fig. 1A of Schaffer); 
However, Schaffer is silent on “at least one patterning material residing on the surface of the at least one material to be patterned in the gap, wherein the at least one patterning material is a material other than air; and at least one filling material filling any 
Since there is no explicit definition on the term patterning material in the specification of this instant application, a patterning material is read as an additional material with different material properties such as dielectric constant and conductivity, thus they can alter the response of other materials to the electric field. Thus, the patterning material and the material to be patterned can be read as the first material and the second material.
Reddy discloses a process on patterning thin liquid trilayers confined between patterned electrodes (see e.g. Title and Fig. 1 of Reddy), and further discloses that: 
at least one patterning material residing on the surface of the at least one material to be patterned in the gap ( Film 2 is residing on the surface of Film 1 and Film 3 is on the surface of Film 2, see e.g. Fig. 1 of Reddy), wherein the at least one patterning material is a material other than air (Film 2 or 3 are not air, see e.g. Fig. 1 of Reddy); and 
at least one filling material filling any remainder of the gap between the at least one patterning material and the one of first and second electrodes (as demonstrated by Fig. 1, Film 3 is filling remainder of the gap between Film 2 and the top electrode, see e.g. Fig. 1 of Reddy).
Reddy also discloses that the additional liquid layer adds flexibility in controlling dielectric contrast across the interfaces, reduces the stabilizing influence of surface tensions thus helping in miniaturization of the microstructures, and allows fabrication of a wider variety of morphologies (see e.g. p22848 Left column para01 of Reddy), such as serpentine channels, concentric columns and pincushions (see e.g. Abstract of Reddy).
In addition, Goldberg-Oppenheimer discloses a system using electrohydrodynamic instabilities to pattern three polymer trilayers with air filled in gap between two electrodes to create controlled, self-organized, hierarchical nanostructures (see e.g. Title, Abstract and Fig. 1 of Goldberg-Oppenheimer), and further discloses that: 
at least one patterning material residing on the surface of the at least one material to be patterned in the gap (polymer 2 is residing on the surface of polymer 1, and polymer 3 is on polymer 1, see e.g. Fig. 1a of Goldberg-Oppenheimer), wherein the at least one patterning material is a material other than air (polymer 2 and 3 are not air, see e.g. Fig. 1a of Goldberg-Oppenheimer); and 
at least one filling material filling any remainder of the gap between the at least one patterning material and the one of first and second electrodes (as demonstrated by Fig. 1a, air is filling remainder of the gap between polymer 3 and the top electrode, see e.g. Fig. 1a of Goldberg-Oppenheimer). 
Schaffer also discloses that in additional embodiments, film 110 may include a plurality of dielectric, conducting, or semiconducting layers (see e.g. Col. 5 line 1-3 of Schaffer). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaffer to have included one or more materials residing on the surface of the material to be patterned as shown by Reddy and Goldberg-Oppenheimer. In doing so, including additional liquid layer allows fabrication of a wider variety of morphologies, such as 


Regarding claim 2, Schaffer in view of Reddy and Goldberg-Openheimer disclose wherein at least one of the first and second electrodes is pattered such that the gap between the first and second electrodes is non-uniform in space (a topographically pattered upper electrode 330, see e.g. Fig. 3A of Schaffer).
Regarding claim 3, Schaffer in view of Reddy and Goldberg-Openheimer disclose wherein at least one of the first and second electrodes has a spatially non-uniform voltage such that the electric field between the first and second electrodes is non-uniform in space (the topographically pattered upper electrode 330 as shown in Fig. 3A causes a laterally heterogeneous electric filed, see e.g. Col. 5 line 30 of Schaffer). 
Regarding claim 5, Schaffer in view of Reddy and Goldberg-Openheimer disclose that film 110 may include a plurality of dielectric, conducting, or semiconducting layers (see e.g. col. 5 line 2-4 of Schaffer). Among these layers, the film 110 is the material to be patterned, and other layers are patterning materials, since these material can alter the response of other materials to the electric field.
Regarding claim 6, Schaffer in view of Reddy and Goldberg-Openheimer disclose that the material to be patterned (the film 110) can also be conductive (see e.g. col. 4 line 56 of Schaffer).
Regarding claim 7, Schaffer in view of Reddy and Goldberg-Openheimer disclose that a cylindrical structure at the PI/ODMS interface for the bilayer films was observed (see e.g. Col. 11 line 45 of Schaffer), which indicates that both the material to Schaffer further disclose that theoretically the structure of a patterned electrode is replicated by the dielectric medium (see e.g. Col. 8, line 33 of Schaffer) and emerging structure in the film is focused towards the electrode structure, which leads to a replication of the master electrode (see e.g. Col.8 line 17-19 of Schaffer). Thus, these teachings indicate that a pattering material is physically pattered based upon a desired pattern to be formed in the at least one material to be pattered.
Regarding claim 8, Schaffer in view of Reddy and Goldberg-Openheimer disclose a topographically pattered upper electrode 330 as shown in Fig. 3A of Schaffer.
Regarding claim 9, Schaffer in view of Reddy and Goldberg-Openheimer disclose the filling material comprises a gas (the material 150 can be any of a gas, see e.g. Col. 4 line 16, Fig. 1A of Schaffer).

Regarding claim 10, Schaffer discloses a system to electrohydrodynamically pattern a material (see e.g. Title and Abstract, Fig.1-4 of Schaffer), comprising:  
a first electrode having a first voltage (see e.g. an upper electrode 130, Fig. 1A of Schaffer); 
a second electrode (substrate 120, see e.g. Fig. 1A of Schaffer);
a first material comprising at least one dielectric materials to be patterned (Film 110 is a dielectric material, see e.g. Col. 4 line 37 of Schaffer) residing between the first electrode and the second electrode (see e.g. Fig. 1A of Schaffer), the first dielectric 
a gap (gap 160, see e.g. Fig. 1A of Schaffer) between a surface of the first dielectric material (film 110, see e.g. Fig. 1A of Schaffer) and at least one of the first and second electrodes (upper electrode 130, see e.g. Fig. 1A of Schaffer); 
a third material comprising a filling material in the gap (material 150, see e.g. Fig. 1A of Schaffer); 
However, Schaffer is silent on “a second material comprising at least one patterning material selectively located on the one dielectric material to be pattered, such that the at least one patterning material fills only a portion of the gap according to a desired pattern of the material to be patterned”.   
Reddy discloses a process on patterning thin liquid trilayers confined between patterned electrodes (see e.g. Title and Fig. 1 of Reddy), and further discloses that: 
a second material comprising at least one patterning material selectively located on the one dielectric material to be pattered (a second material Film 2 selectively located on the surface of Film 1, see e.g. Fig. 1 of Reddy), 
such that the at least one patterning material fills only a portion of the gap (Film 2 fills only a portion of the gap, since there still is Film 3, see e.g. Fig. 1 of Reddy) according to a desired pattern of the material to be patterned. As demonstrated in Fig.1 of Reddy, the Film 2 matches the shape of Film 1, which is resulted from that the pattern of Film 2 is according to the pattern of Film 1. 
Reddy also discloses that the additional liquid layer adds flexibility in controlling dielectric contrast across the interfaces, reduces the stabilizing influence of surface allows fabrication of a wider variety of morphologies (see e.g. p22848 Left column para01 of Reddy), such as serpentine channels, concentric columns and pincushions (see e.g. Abstract of Reddy).
In addition, Goldberg-Oppenheimer discloses a system using electrohydrodynamic instabilities to pattern three polymer trilayers with air filled in gap between two electrodes to create controlled, self-organized, hierarchical nanostructures (see e.g. Title, Abstract and Fig. 1 of Goldberg-Oppenheimer), and further discloses that: 
a second material comprising at least one patterning material selectively located on the one dielectric material to be pattered (a second material polymer 2 selectively located on the surface of polymer 1, see e.g. Fig. 1a of Goldberg-Oppenheimer), 
such that the at least one patterning material fills only a portion of the gap (the polymer 2 fills only a portion of the gap, since there still is a polymer 3 and air, see e.g. Fig. 1a of Goldberg-Oppenheimer) according to a desired pattern of the material to be patterned. As demonstrated in Fig.1a of Goldberg-Oppenheimer, the polymer 2 matches the shape of the polymer 1, which is resulted from that the pattern of polymer 2 is according to the pattern of Film 1. 
Schaffer also discloses that in additional embodiments, film 110 may include a plurality of dielectric, conducting, or semiconducting layers (see e.g. Col. 5 line 1-3 of Schaffer). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaffer to have included a second material selectively located on the material to be patterned as shown by Reddy and Goldberg-Oppenheimer. In doing so, including additional liquid layer allows fabrication of a wider variety of morphologies, such as serpentine channels, concentric columns and pincushions and hierarchical nanostructures.

Regarding claim 12, Schaffer in view of Reddy and Goldberg-Openheimer disclose a system of claim 10, wherein at least one of the first and second electrodes is pattered (a topographically pattered upper electrode 330, see e.g. Fig. 3A of Schaffer) such that the voltage profile or gap between the first and second electrodes is non-uniform in space (see e.g. Fig. 3A of Schaffer). 
Regarding claim 13, Schaffer in view of Reddy and Goldberg-Openheimer disclose a system of claim 12, and further disclose that a cylindrical structures at the PI/ODMS interface for the bilayer films was observed (see e.g. Col. 11 line 44 of Schaffer), which indicates that both the material to be patterned (PI, the first film) and the patterning material (ODMS, the second film) are physically pattered based upon a desired pattern. Schaffer further disclose that theoretically the structure of a patterned electrode is replicated by the dielectric medium (see e.g. Col. 8, line 33 of Schaffer) and emerging structure in the film is focused towards the electrode structure, which leads to a replication of the master electrode (see e.g. Col.8 line 17-19 of Schaffer). In addition, the film, ODMS, is a dielectric material with a dielectric constant of 2.93 (see e.g. Table 1 of Schaffer).
Thus, the system as claimed in claim 12, wherein the at least one patterning dielectric material is patterned based upon a desired pattern to be formed in the at least one material to be patterned. 
Regarding claim 14, Schaffer in view of Reddy and Goldberg-Openheimer disclose a system of claim 12, wherein the filling material comprises a gas (the material 150 can be any of a gas, see e.g. Col. 4 line 16, Fig. 1A of Schaffer).

Claims 4 and 11 is rejected under 35 USC 103 as being un-patentable over Schaffer et al. (US6391217B2) in view of Reddy et al. (J. Phys. Chem. C 2012, 116, 22847−22858) and Goldberg-Openheimer et al. (Adv.Mater.2012, 24, OP175–OP180), and as applied to claims 1 and 10 as above, and further in view of Johnson et al. (US9348231B2). 

Regarding claim 4, Schaffer in view of Reddy and Goldberg-Openheimer disclose the system according to claim 1. However, Schaffer in view of Reddy and Goldberg-Openheimer do not explicitly disclose wherein the first electrode comprises a first belt and the second electrode comprises a second belt, wherein the at least one of the materials to be patterned resides at least partially in contact with one of the first and second belts. 
Johnson discloses wherein the first electrode comprises a first belt (121D, see e.g. Fig. 6 of Johnson) and the second electrode comprises a second belt (111D, see e.g. Fig. 6 of Johnson) for facilitating higher production output speeds (see e.g. Col. 10 line 37 of Johnson), wherein the at least one of the material to be patterned (film 141D, see e.g. Fig. 6 of Johnson) resides directly on and in contact with the second belt (111D, see e.g. Fig. 6 of Johnson). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode 

Regarding claim 11, Schaffer in view of Reddy and Goldberg-Openheimer disclose a system of claim 10, and further disclose the material to be patterned is dielectric (film 110 is a dielectric material, see e.g. Col. 4 line 37 of Schaffer). However, Schaffer in view of Reddy and Goldberg-Openheimer do not explicitly disclose wherein the first electrode comprises a first belt and the second electrode comprises a second belt, wherein the at least one of the materials to be patterned resides directly on one of the first and second belts. 
Johnson discloses wherein the first electrode comprises a first belt (121 D, see e.g. Fig. 6 of Johnson) and the second electrode comprises a second belt (111 D, see e.g. Fig. 6 of Johnson) for facilitating higher production output speeds (see e.g. Col. 10 line 37 of Johnson), wherein the at least one of the material to be patterned (film 141 D, see e.g. Fig.6 of Johnson). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode setup of Schaffer in view of Reddy and Goldberg-Openheimer to have included a belt for each electrode of Johnson in order to facilitate higher production output speeds (see e.g. Col. 10 line 37 of Johnson).


Response to Arguments
Applicant's arguments, see Remarks page 6 -8 filed on 01/07/2022, with respect to the 35 U.S.C §102 and 103 rejection have been fully considered and are not persuasive.  
Applicant’s Argument:
Applicant’s argument mainly focused on claim 1 and 10, especially included a new limitation for claim 10 as following:
“according to a desired pattern of the material to be patterned”.
Applicant mainly argued as following: 
Schaffer, the primary art, only uses two materials, one is a material to be patterned, another is air, between the two electrodes (see e.g. p7 para02 of The Argument), while Applicant’s invention uses at least three materials (see e.g. p7 para03 of the Argument);
Air doesn’t exist in the gap for Schaffer’s bilayer system (see e.g. p7 para04 of the Argument);
The patterning of the material to be patterned results from a pattern of the pattering material, which is supported in Application’s specification in para0020 (see e.g. p8 para01 of the Argument);

Examiner’s Response:
Examiner respectfully disagrees.
Since new grounds of rejection are necessitated by amendment for claims 1 and 10, Shaffer is modified to have included a second material as shown by Reddy 
Air 150 is in the modified system of Schaffer in view of Reddy and Goldberg-Openheimer.
About the generated patterns, based on the para0020 of this instant application, “ If the patterning material 18 itself is patterned, it will typically be patterned based upon a desired pattern to be formed in the material to be patterned 16.” Thus, the applicant argument made a reverse statement. It is the patterning of patterning material 18 is based on the final pattern of the material to be pattered 16, not vice versa.
And the amended claim 10 is “such that the at least one patterning fills only a portion of the gap according to a desired pattern of the material to be patterned”, which refers “a portion according to a desired pattern of the material to be patterned“, it is not about the patterning of the patterning material, it is according to the desired pattern of the material to be patterned.
This Office Action addresses the “If the patterning material 18 itself is patterned, it will typically be patterned based upon a desired pattern to be formed in the material to be patterned 16.” based on the para0020 of this instant application.
That the pattern of a second material is according to the pattern of a first material is read as that the pattern of a first material will influence or determine the pattern of a second material, both patterns could be same or could not be same, but they are related. 

Reddy discloses a process on patterning thin liquid trilayers confined between patterned electrodes (see e.g. Title and Fig. 1 of Reddy) and further discloses that various patterns such as serpentine channels, concentric columns and pincushions can be achieved according to different thermodynamic parameters of the trilayers (see e.g. Abstract of Reddy), which indicates that the third and second materials are pattered according to the desired pattern of the material to be patterned (the first material). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schaffer to have included a second material as shown by Reddy. In doing so, including additional liquid layer allows fabrication of a wider variety of morphologies, such as serpentine channels, concentric columns and pincushions. Then, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGQIANG HU whose telephone number is (571)272-8409.  The examiner can normally be reached on Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 5712728521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H./Examiner, Art Unit 1795         

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795